DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/2/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The non-patent literature is not translated and thus marked through accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,227,776 to Mayer.
Regarding claim 1, Mayer ‘776 discloses an apparatus for movable fastening of a laboratory unit 32 to a horizontally extending, elongated ceiling beam 34 which is mounted in the region of a room ceiling and has at least one first groove extending in a lengthwise direction of the ceiling beam (Figs. 1, 2, and 29-31), the apparatus comprising: a sliding element 78 configured for engagement with the first groove of the ceiling beam 34 such that the apparatus is movable in the lengthwise direction of the first groove (Fig. 6 and 30); wherein a height of the sliding element is substantially equal to a height of an access opening to the first groove (Fig. 6 – col. 16, lines 51-55); a retaining element 76 cooperating with 
Regarding claim 2, Mayer ‘776 discloses further comprising a tilt prevention element 100 configured such that the apparatus is prevented from tilting perpendicularly to the lengthwise extension of the first groove 9Fig. 10 and 30).  
Regarding claim 3, Mayer ‘776 discloses wherein the sliding element 78 and the tilt prevention element 100 are connected to each other.  
Regarding claim 4, Mayer ‘776 discloses wherein the sliding element 78 and the tilt prevention element 100 are arranged parallel to each other.  
Regarding claim 5, Mayer ‘776 discloses wherein the sliding element 78 and the tilt prevention element 100 could be constructed as a single part.  It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  In this case, single part could be synonymous with integral.
Regarding claim 6, Mayer ‘776 discloses wherein the retaining element 76 is arranged perpendicularly to the sliding element 78 and the tilt prevention element 100 (Figs. 5, 6, 10 and 31).  
Regarding claim 7, Mayer ‘776 discloses wherein the retaining element 76, the sliding element 78, and the tilt prevention element 100 could be constructed as a single part.  It has been held that Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  In this case, single part could be synonymous with integral.
Regarding claim 8, Mayer ‘776 discloses wherein the locking element 250 is provided on the retaining element 76.  
Regarding claim 9, Mayer ‘776 discloses wherein the locking element 250 is constructed such that it can be brought into engagement with a second groove 118 on the ceiling beam 34.  
Regarding claim 10, Mayer ‘776 discloses wherein the locking element 250 is constructed such that it can be brought into engagement with the second groove 118 on the ceiling beam 34 by a first rotational motion, and can be coupled with the second groove 118 on the ceiling beam in a force-fitting manner by a subsequent, second rotational motion (col. 17, lines 55-62).  
Regarding claim 11, Mayer ‘776 discloses wherein the first rotational motion comprises a rotation through 90 degrees, and the second rotational motion comprises a rotation through 180 degrees.  
Regarding claim 12, Mayer ‘776 discloses wherein the sliding element 78 is disburdened of a weight force of the laboratory unit 32 after the second rotational motion of the locking element 250.  
Regarding claim 13, Mayer ‘776 discloses wherein the locking element 250 comprises a groove block 266 and a swivel bracket 64 rotatably connected to the groove block 266.  
Regarding claim 14, Mayer ‘776 discloses wherein the at least one locking element 250 comprises two locking elements (64 and an optional plate - col. 17, lines 34-36) which are provided on opposite end sections of the retaining element 76.  

Regarding claim 16, Mayer ‘776 discloses a system, comprising: at least one ceiling beam 34 which has at least one first groove extending in lengthwise direction of the ceiling beam 34; and at least one apparatus 32 according to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes laboratory clamps for furniture, bean connectable ceiling hangers and the like – any of which could be used in subsequent office action rejections depending on how the claims are amended.   The list is as follows: 5018681-A OR US-10582981-B2 OR US-10898394-B2 OR US-7708237-B2 OR US-5322253-A OR US-9127807-B1 OR US-10758065-B2 OR US-5133523-A OR US-4662590-A OR US-7913957-B2 OR US-6447200-B1 OR US-5375798-A OR US-3778537-A OR US-20080078031.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA E MILLNER/Primary Examiner, Art Unit 3632